DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-3 are objected to because of the following informalities:
The recitation of “prsiovided” (claim 2, line 2) is believed to be --provided--.
Claim 3 is objected based upon its dependency from claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (KR 2004-59379) in view of Newman (US 5,209,069).
Regarding claim 1, Joo discloses a food processor comprising:
a main body (10); and
a container (20) that forms a food-containing space for containing food items and is detachably mounted to the main body (refer to Fig. 1),
wherein the main body (10) comprises a cold energy generator (refer to cooling device 40 which is part of said cold energy generator) for transmitting cold energy to the container by coming into contact with the container (into contact with the bottom surface 24 of the container) and forming a refrigeration space (see below) for containing a part (bottom) of the container, with the container mounted on the main body.


    PNG
    media_image1.png
    270
    442
    media_image1.png
    Greyscale


While Joo discloses a cold energy generating unit (40), Joo fails to explicitly disclose wherein the cold energy generator comprises a cold energy transfer plate that determines a lateral shape of the refrigeration space and the cold energy generating unit surrounds a side of the refrigeration space, and the cold energy transfer plate is 
However, Newman teaches that it is known in the art of refrigeration, to provide a cold energy generator including a cold energy transfer plate (refer to cold plate 46, Fig. 3) that determines a lateral shape of a refrigeration space (refer to Fig. 1 below) and a cold energy generating unit (50) surrounds a side of the refrigeration space (refer to Fig. 2, wherein said unit includes multiple thermoelectric modules which surround said space), and the cold energy transfer plate is ring-shaped (refer to Fig. 3), with inside and outside formed on different planes (see Fig. 3 below) and the inside being closer to the center of a main body (12) than the outside, in order to provide efficient thermal contact (refer to col. 4, lines 50-51).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Joo such that the cold energy generator comprises a cold energy transfer plate that determines a lateral shape of the refrigeration space and the cold energy generating unit surrounds a side of the refrigeration space, and the cold energy transfer plate is ring-shaped, with inside and outside formed on different planes and the inside being closer to the center of the main body than the outside in view of the teachings by Newman, in order to provide efficient thermal contact.


    PNG
    media_image2.png
    259
    421
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    278
    502
    media_image3.png
    Greyscale


Regarding claim 2, Joo as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Joo as modified discloses wherein the container comprises a conductive plate (in the instant case, bottom surface 24 which is made of a metal material having high thermal conductivity as disclosed in par. 33) for conducting cold energy provided by the cold energy generator (including cooling device 40) to the food-containing space by coming into contact with the cold energy transfer plate (cold plate 46 as taught by Newman).

Regarding claim 3, Joo as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Joo as modified discloses the conductive plate, but fails to explicitly disclose wherein the conductive plate is detachably mounted to the container.
However, making the conductive plate separable is fully met by the prior art since it would have been obvious to make the conductive plate separable if it were considered desirable for any reason to obtain easy access to the bottom of the food-containing space. See MPEP 2144.04 V C
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Joo such that the conductive space is detachably mounted to the container, in order to obtain easy access to the bottom of the food-containing space.

Regarding claim 4, Joo as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Joo as modified discloses wherein the cold energy generating unit comprises a heat-transfer element (40) for generating cold energy, wherein the cold energy generator further comprises: a heat sink (50) for supporting the heat-transfer element and dissipating heat generated from the heat-transfer element; and a hot air vent port (13) for releasing hot air dissipated by the heat sink.

Regarding claim 5, Joo as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, Joo as modified discloses wherein the heat-

Regarding claim 7, Joo as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Joo as modified discloses wherein the cold energy generating unit comprises a plurality of heat-transfer elements (refer to the plurality of heat-transfer elements 50, Fig. 3as taught by Newman) arranged to surround the side of the refrigeration space (refer to annotated Fig. 3 above by Newman), and the cold energy generator further comprises a heat sink (50) that surrounds the side of the refrigeration space (refer to Fig. 3), supports the heat-transfer elements, and dissipates heat generated from the heat-transfer elements (refer to Fig. 3).

Regarding claim 11, Joo as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Joo as modified discloses wherein the container comprises a processing member (23) that is rotatably mounted within the food-containing space and processes the food items, the main body further comprises a motor (refer to par. 2) and a power transmitter (22) for transmitting torque of the motor to the processing member, and the power transmitter (22) is connected to the processing member through the refrigeration space (refer to annotated Fig. 3 above disclosed in the rejection of claim 1).

Regarding claim 12, Joo as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Joo as modified discloses wherein the container (20) comprises a processing member (23) that is rotatably mounted within the food-containing space and processes the food items, the main body (10) further comprises a motor (refer to par. 2) and a power transmitter (22) for transmitting torque of the motor to the processing member, the cold energy generator further comprises a container combining space (refer to Fig. 3 below, wherein said space is considered to be the area where said generator is located) formed below the refrigeration space so as to connect to the refrigeration space, and the power transmitter (22) is exposed to the container combining space and connected to the processing member.


    PNG
    media_image4.png
    279
    482
    media_image4.png
    Greyscale


Regarding claim 13, Joo as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Joo as modified discloses wherein the 

Regarding claim 14, Joo as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Joo as modified discloses wherein the cold energy generating unit comprises a heat-transfer element (40) for generating cold energy, wherein the cold energy generator further comprises: a heat sink (50) for supporting the heat-transfer element and dissipating heat generated from the heat-transfer element; and a hot air vent port (13) for releasing hot air dissipated by the heat sink, wherein the hot air vent port forms a portion of the side of the main body (refer to Fig. 3).

Regarding claim 17, Joo as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Joo as modified discloses wherein the main body further comprises a blower unit (60) that supplies air to the cold energy generator (40) and allows the air to flow around the container (after the air exits through 13) after the air passes through the cold energy generator (40) and cools down.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (KR 2004-59379), Newman (US 5,209,069), and further in view of Eager (US 7,308,796).
Regarding claim 8, Joo as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Joo as modified discloses the refrigeration space holding part of the container in the refrigeration space (bottom wall of the container) and allow the cold energy generator to support the container, but fails to explicitly disclose wherein the refrigeration space has a bowl shape in which the cross-sectional area increases towards the container.
However, Eager teaches that it is known in the art of refrigeration, to provide a cold energy generating unit (58) that forms a refrigeration space having a bowl shape in which the cross-sectional area increases towards a container (74).
It has been held that absent persuasive evidence that the particular configuration of a device (in the instant case, a bowl shape) are significant, then to change the shape of the device would be a matter of choice of a person having ordinary skill in the art.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Joo such that the refrigeration space has a bowl shape in which the cross-sectional area increases towards the container in view of the teachings by Eager, since it would be a matter of choice of a person having ordinary skill in the art.

Regarding claim 10, Joo as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Joo as modified discloses wherein the part of 
While Joo as modified discloses wherein the part of the container held in the refrigeration space has a shape, Joo as modified fails to explicitly disclose a wedge shape.
However, it has been held that absent persuasive evidence that the particular configuration of a device (in the instant case, wedge shape) are significant, then to change the shape of the device) would be a matter of choice of a person having ordinary skill in the art.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Joo such that the part of the container held in the refrigeration space has a wedge shape, since it would be a matter of choice of a person having ordinary skill in the art.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (KR 2004-59379), Newman (US 5,209,069), and further in view of Kataoka (JP 2014-233555).
Regarding claim 18, Joo as modified meets the claim limitations as disclosed above in the rejection of claim 17. Further, Joo as modified discloses the container, but fails to explicitly disclose an enclosure for enclosing the container, wherein the air provided by the blower unit is supplied between the container and the enclosure after the air passes through the cold energy generator and cools down. 
However, Kataoka teaches that it is known in the art of refrigeration, to provide an enclosure (5) for enclosing a container (3), wherein air provided by a blower unit (69) is supplied between the container and the enclosure after the air passes through a cold energy generator (67) and cools down.
One having ordinary skill in the art of refrigeration would recognize that by providing an enclosure for enclosing the container such that the air provided by the blower unit is supplied between the container and the enclosure after the air passes through the cold energy generator and cools down, it will provide cooling to an entirety of the container, and therefore, increasing a cooling efficiency of the food processor.
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Joo by providing an enclosure for enclosing the container, wherein the air provided by the blower unit is supplied between the container and the enclosure after the air passes through the cold energy generator and cools down, in order to increase a cooling efficiency of the food processor in view of the teachings by Kataoka along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s remarks/arguments, see pg. 6, filed on 02/02/2021, with respect to the rejection(s) of the claim(s) rejected under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.